PER CURIAM.
In view of the state of the prior art as disclosed in the present record, it is not improbable that the defendant may succeed at final hearing in establishing the defenses upon which it relies to the two claims in *1002controversy of the complainant’s patent. But we are of the opinion that the further evidence is not so cogent that the questions presented should be determined adversely to the complainant upon affidavits, with the result of depriving the complainant, upon a motion for a preliminary injunction, of the benefit of a prior adjudication in his favor after a strenuously contested litigation. The) order is affirmed.